DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 05/09/2022 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations, under its broadest reasonable interpretation, covers mental processes (concepts perfomed in the human mind, including an observation evaluation, judgment, opinion).  
The limitations “providing a robot for moving along a controlled path”, “moving the robot to a first location for obtaining first data associated with the first location and then to a second location”, “moving the robot back to the first location for obtaining second data, and confirming that the robot is at the first location” and “analyzing presently sensed second data, and comparing the presently sensed second data against reference data” under its broadest reasonable interpretation, are mental processes since they can be performed in the human mind, such as an observation and/or evaluation.  The Examiner notes that the step of “obtaining first data” is an extra-solution activity.  The additional generic computer elements (“robot”, “sensor”,  “processor” and “camera”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea in a system.  The recitation of generic computer components in a claim do not preclude that claim from reciting an abstract idea.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.  
For example “moving along a controlled path”, “moving the robot”, “confirming that the robot is at the first location” and “analyzing…data” could be performed by a human to analyze and manipulate network data models, with possible aid of paper and pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  
This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of generic computer components do not add anything significant to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miresmailli (US 2017/0030877 A1).

Consider claims 1 and 13, Miresmailli discloses a system for data collection comprising:
a robot for moving along a controlled path, (paragraph 127; automated robot that can patrol between rows of crops) the robot including at least one sensor (paragraph 140; one or more sensors); and,
a processor, the processor programmed for: (paragraph 156)
moving the robot to a first location for obtaining first data associated with the first location, and then to a second location; and, (paragraph 140; The mobile sensory platform can move among the rows of crops.  The mobile sensory platform moves on rails.  The platform may detect a rail adjacent to a first row of the plants using one or more sensors and then position itself to move along the rail adjacent to the first row.  The mobile sensory platform may then move down and back between each pair of rows of plants (assuming they are dead-ended rows) until it covers all the rows in the zone.
moving the robot back to the first location for obtaining second data, and confirming that the robot is at the first location by: (paragraph 140; The mobile sensory platform may then move down and back between each pair of rows of plants until it covers all the rows in the zone. At the end of the mission, the platform may move itself to the charging station following a pre-programmed route.)
analyzing presently sensed second data, (paragraph 68; The sensor data is analyzed at 460 to provide information related to the crop.) and comparing the presently sensed second data against reference data  (paragraph 74; Sensor data is compared to a profile or signature known to be indicative of a healthy plant. In analyzing the sensor data the DPU 140 looks for deviations from this healthy plant profile. This can be done by classifying the sensor data against a set of “trained data' or a model derived therefrom. The trained data can be derived from expert assessments as described in further detail below.) for correspondence between the second data and the reference data.  (paragraph 112: sensor data can be collected and analyzed, for example, in real-time to classify the current health of a plant. It can also be useful to store and re-analyze such data at a future time. For example, once sensor data is collected for the same plant over a period of time, historical spatiotemporal data can be reverse-engineered or re-analyzed in the context of data that is collected later.  Paragraph 164; For example, instead of comparing a sensor A reading from plant 1 to plant 2, the ratio of a pair of sensor readings (sensor A reading/sensor B reading) for each of the two plants can be compared. This way, although the individual sensor readings might vary from plant to plant based on the distance between the plant and the sensor, comparison of the ratios will provide meaningful comparison between plants.)

Consider claim 2, Miresmailli discloses the claimed invention wherein obtaining the second data and analyzing the second data against reference data for correspondence between the second data and the reference data.  (see the rejection of claim 1; paragraphs 68, 74, 112 and 164)

Consider claim 3, Miresmailli discloses the claimed invention wherein the reference data includes the first data. (see the rejection of claim 1; paragraphs 68, 74, 112 and 164)

Consider claim 4, Miresmailli discloses the claimed invention wherein the correspondence between the data is based on reference points.  (see the rejection of claim 1; also see paragraph 152)

Consider claims 5 and 14, Miresmailli discloses the claimed invention wherein the data includes one or more of: images, light, temperature, pressure, humidity, air, air quality, smoke, pollution, thermal, infrared (IR) light and energy, sound, ultraviolet (UV) light and energy, nutrients, and, motion detection. (paragraph 134)

Consider claim 6, Miresmailli discloses the claimed invention wherein the correspondence is between one or more reference points in the second data and the reference data. (see the rejection of claim 1; paragraphs 68, 74, 112 and 164)

Consider claim 7, Miresmailli discloses the claimed invention wherein the reference points include portions of second data and the reference data. (see the rejection of claim 1; paragraphs 68, 74, 112 and 164)

Consider claim 8, Miresmailli discloses the claimed invention wherein the at least one sensor includes one or more of: a camera, and detectors for at least one of light, temperature, pressure, humidity, air, air quality, smoke, pollution, thermal, infrared (IR) light and energy, sound, ultraviolet (UV) light and energy, nutrients, and, motion detection. (paragraph 134)

Consider claims 9 and 15, Miresmailli discloses the claimed invention wherein the controlled path includes at least one of a track or a rail. (paragraph 140)

Consider claims 10 and 16, Miresmailli discloses the claimed invention wherein the robot is moved by signals from a controller remote from the robot.  (paragraph 63)

Consider claims 11 and 17, Miresmailli discloses the claimed invention wherein the first location is a preset, and the preset includes a position of the robot in space.  (paragraph 140)

Consider claims 12 and 18, Miresmailli discloses the claimed invention wherein the at least one sensor includes a camera for capturing images, and the preset location includes at least pan, tilt and zoom (PTZ) position of the camera.  (paragraph 12)

Relevant Prior Art Directed to State of Art
Aldred (US 2005/0046373 A1) is relevant prior art not applied in the rejection(s) above.  Aldred discloses an autonomous machine comprises driving means for moving the machine along a surface of an area, and a navigation system. The navigation system causes the machine to follow a boundary of the area, storing path information on the path travelled by the machine as the machine follows the boundary and compares when the machine has returned to a previously visited position in the area. The navigation system compares the latest section of the path travelled by the machine with information representing a section of the path previously stored in the memory and decides when the new path information and previously stored path information are substantially the same..

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665